DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
Claim Rejections - 35 USC § 103

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



	With regard to claim 1, Shirakawa et al. discloses a hollow fiber membrane module (100a) comprising a tubular case (10), a hollow fiber membrane bundle (hollow fiber membrane stack 20) including a plurality of hollow fiber membranes to be housed in the case, and a pair of sealing and fixing sections (31 and 32) each sealing, on one end side and another end side of the case, opening sections at both ends of the case in a state where the inside of the hollows of the hollow fiber membranes are opened and fixing the hollow fiber membrane bundle to the case, an intra-membrane channel (arrow Y) that passes the inside of the hollows of the hollow fiber membranes and an extra-membrane channel (arrow X) that passes outer wall surfaces of the hollow fiber membranes being formed, the hollow fiber membrane module being configured to allow moist air (see paragraph [0053]) to flow through one of the intra-membrane channel and the extra-membrane channel and dry air (see paragraph [0059]) to flow through another, whereby moisture in the moist air is fed to the dry air by membrane separation effect of the hollow fiber membranes, wherein the case has an inlet (11) of the extra-membrane channel provided at a position deviating to one side of the vase and an extra-membrane channel outlet (12) provided at a position deviating to the other end side of the case and opposite to the inlet with respect to the hollow fiber membrane bundle, the case having, on an inner wall surface thereof, at least one flow straightening projection (plate 40) and at least one flow-disturbing projection (shock absorbing materials 51), the flow straightening projection (40) projecting toward an outer circumferential surface of the hollow fiber membrane bundle to secure a gap between the inner wall surface of the case and the hollow fiber membrane bundle, extending from one end side toward the other end side of the case, and configured to straighten a flow of fluid, and the flow-disturbing projection (51) extending along a circumferential direction of the case and being configured to disturb the flow of the fluid at Figs. 1-10, the abstract, and paragraphs [0002], [0010], [0045], [0049]-[0053], [0059] and [0066]-[0074].

	The shock absorbing material 51 of Shirakawa et al. is seen as reading on the at least one flow-disturbing projection. 
Alternatively, however, even is such is not the case, JP ‘715 discloses providing at least one flow-disturbing projection (baffle plate 8) on an inner wall surface of a case housing a hollow fiber membrane bundle to improve flow distribution and enhance membrane separation action at Figs. 1-7, the English language abstract and page 3, line 87 to page 4, line 159 of the English language machine translation.
It would have been obvious to one of ordinary skill in the art to incorporate the at least one flow-disturbing projection of JP ‘715 into the device of Shirakawa et al. to improve flow distribution and enhance membrane separation action, as suggested by JP ‘715 at the English language abstract and page 3, line 87 to page 4, line 159 of the English language machine translation.

	With regard to claim 2, Shirakawa et al. discloses the case having a member which is oval in cross-section (see Figs. 4 and 7) perpendicular to a direction from one end side toward the other end side, the member including a pair of substantially flat parts (10a and 10b) and a pair of curved parts (10c and 10d) that respectively connect both sides of the pair of substantially flat parts, the inlet (11) being provided in one of the pair substantially flat parts and the outlet (12) being provided in the other of the pair of substantially flat parts, and the flow straightening projection (40) and the flow-disturbing projection (51 (or baffle plate 8 of JP ‘715)) being provided at least on an inner wall surface of the one of the pair of substantially flat parts where the inlet is provided at Figs. 1-10 and paragraphs [0046]-[0049].

Conclusion

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Kanazawa et al. (see especially Fig. 1), Ma et al. (see especially Fig. 2), Berger et al. (see especially Figs. 2-5) and Fukasawa (see especially Figs. 1 and 2) disclose hollow fiber membrane modules comprising flow straightening and/or flow disrupting projections.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157.  The examiner can normally be reached on Mon-Fri 7:00AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on (571)270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
April 14, 2021